Exhibit 10.11

 

EXECUTION COPY

 

REIMBURSEMENT GUARANTY

 

THIS REIMBURSEMENT GUARANTY (this “Guaranty”), dated as of July  1, 2009 (the
“Date of Issuance”), made by Dexia Crédit Local S.A., a French share company
licensed as a bank under French law (the “Guarantor”), in favor of Financial
Security Assurance Inc., a New York stock insurance company (“FSA”) and
Financial Security Assurance International, Ltd. (“FSA International”, each of
FSA and FSA International being referred to herein as a “Beneficiary”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Purchase Agreement, dated as of November 14, 2008 (as
amended, modified or otherwise supplemented from time to time, the “Purchase
Agreement”), among Dexia Holdings, Inc., a Delaware corporation (“DHI”), the
Guarantor, and Assured Guaranty Ltd., a Bermuda company (“Buyer”), DHI has
agreed to sell and transfer to Buyer all of the Shares owned by DHI of Financial
Security Assurance Holdings Ltd., a New York corporation (“FSAH”);

 

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, (a) DHI has agreed to (i) assume all rights and obligations related
to and incurred in connection with the operation of the Medium-Term Note
Business and (ii) manage the day-to-day operations of the Medium-Term Note
Business, in each case through its Affiliate, the Guarantor, and (b) FSA has
agreed to (i) retain all rights and obligations related to and incurred in
connection with the operation of the Leveraged Tax Lease Business and
(ii) manage the day-to-day operations of the Leveraged Tax Lease Business (such
agreements being collectively referred to as the “FSA Global Business
Separation”);

 

WHEREAS, in furtherance of the FSA Global Business Separation, the Guarantor
desires to enter into this Guaranty;

 

WHEREAS, in addition to this Guaranty, the FSA Global Business Separation will
be effectuated by, among other agreements, the Separation Agreement, the FSA
Global Guaranty Reimbursement Agreement, the Indemnification Agreement and the
Funding Guaranty;

 

WHEREAS, the Guarantor wishes to issue this Guaranty in relation to certain
liabilities agreed to be retained or assumed in connection with the Purchase
Agreement;

 

WHEREAS, the Guarantor has duly authorized the execution, delivery and
performance of this Guaranty; and

 

WHEREAS, the Guarantor wishes to execute this Guaranty in order to facilitate
the consummation of the Closing pursuant to the Purchase Agreement and to derive
the direct and indirect benefits thereof;

 

NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the Guarantor agrees, for the benefit of each Beneficiary
and Buyer, as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.  Certain Terms.  Capitalized terms used but not defined herein have
the meaning provided to them under the Separation Agreement.  The following
terms (whether or not underscored) when used in this Guaranty, including its
preamble and recitals, shall have the following meanings (such definitions to be
equally applicable to the singular and plural forms thereof):

 

“Beneficiary” is defined in the preamble.

 

“Buyer” is defined in the first recital.

 

“Covered Policy Draw Reimbursement Obligation” means, with respect to any Policy
Claim made under an FSA Policy, the Policy Claim paid by FSA or FSA
International, including accelerated amounts paid by FSA in connection with such
FSA Policy to the extent described in the Separation Agreement.  For the
avoidance of doubt, “Covered Policy Draw Reimbursement Obligation” does not
include any amount owing under any FSA Policy that has been accelerated other
than as permitted under the Separation Agreement.

 

“Cypress” means Cypress Point Funding Limited, an exempted company incorporated
with limited liability under the laws of the Cayman Islands.

 

“Date of Issuance” is defined in the preamble.

 

“Debtor Relief Laws” is defined in Section 2.3.

 

“DHI” is defined in the first recital.

 

“FSA” is defined in the preamble.

 

“FSA Global” means FSA Global Funding Limited, an exempted company incorporated
with limited liability under the laws of the Cayman Islands.

 

“FSA International” is defined in the preamble.

 

“FSA Policy” means an FSA MTN Business Policy as defined in the Separation
Agreement.

 

“FSAH” is defined in the preamble.

 

“Funding Guaranty” means the Funding Guaranty provided by the Guarantor for the
benefit of each Beneficiary on July 1, 2009.

 

“Guarantor” is defined in the preamble.

 

“Guaranty” is defined in the preamble.

 

2

--------------------------------------------------------------------------------


 

“Late Payment Rate” means a rate per annum equal to the sum of the Prime Lending
Rate plus 2.00%.

 

“Obligation” means the obligations of (i) FSA Global to FSA under the FSA Global
Insurance Agreements; (ii) Premier to FSA under the Premier Insurance
Agreements; (iii) Cypress to FSA under the Cypress Insurance Agreements and
(iv) any Person to reimburse or indemnify FSA or FSA International in respect of
an FSA Policy.

 

“Obligation Currency” is defined in Section 2.10.

 

“Obligors” means FSA Global under the FSA Global Insurance Agreements, Premier
under the Premier Insurance Agreements and Cypress under the Cypress Insurance
Agreements and any other Person who has entered into an agreement to reimburse
or indemnify FSA or FSA International in respect of an FSA Policy.

 

“Payment Obligation” means any Covered Policy Draw Reimbursement Obligation that
is required to be reimbursed by the Obligor to the relevant Beneficiary under
the applicable Obligation.

 

“Policy Claim” means, with respect to any FSA Policy, a claim for payment of an
obligation insured under such FSA Policy.

 

“Premier” means Premier International Funding Limited, an exempted company
incorporated with limited liability under the laws of the Cayman Islands.

 

“Prime Lending Rate” shall mean the rate that The Bank of New York Mellon
announces from time to time as its prime lending rate.

 

“Process Agent” is defined in Section 4.8.

 

“Purchase Agreement” is defined in the first recital.

 

“Separation Agreement” means the Separation Agreement, dated as of July  1,
2009, by and among the Guarantor, FSA, FSA International, FSA Global and
Premier.

 

ARTICLE II
GUARANTY PROVISIONS

 

SECTION 2.1.  Guaranty.  (a) The Guarantor hereby absolutely, unconditionally
and irrevocably guarantees, for the benefit of each Beneficiary, the prompt,
punctual and complete payment to the relevant Beneficiary, whether at stated
maturity, by required prepayment, acceleration or otherwise, of all Payment
Obligations of the Obligors under the terms of the Obligations, whether for
principal, interest, premiums, margin, indemnity obligations of the relevant
Beneficiary or otherwise, as determined in accordance with the terms of such
Obligations in existence on the date hereof, without regard to any amendments or
modifications to the terms of such Obligations occurring after the Date of
Issuance to which the Guarantor has not given its prior written consent (unless
the consent of the relevant Beneficiary was not required for such amendments or
modifications) plus interest at the Late Payment Rate on such

 

3

--------------------------------------------------------------------------------


 

Payment Obligation from the date on which payment was required by the Guarantor
under the Funding Guaranty to the date of payment hereunder, whether before or
after any judgment and including interest that accrues after the commencement by
or against the Guarantor of any proceeding under any Debtor Relief Laws;
provided, that (i) Guarantor shall have no obligation to pay hereunder any
Payment Obligation with respect to any Policy Claim to the extent that the
Guarantor has paid in full its payment obligations under the Funding Guaranty
with respect to such Policy Claim and such payment in full was made during the
time period specified in Section 2.1(b) of the Funding Guaranty and (ii) the
aggregate amounts paid by the Guarantor under this Guaranty and the Funding
Guaranty in respect of any Policy Claim shall not exceed the amount that was
required to be paid by the Guarantor under the Funding Guaranty in respect of
such Policy Claim together with interest at the Late Payment Rate from the date
on which the Guarantor failed to make payment under the corresponding Funding
Guaranty to the date of payment hereunder.  This Guaranty constitutes a guaranty
of payment when due and not of collection, and the obligations of the Guarantor
under this Guaranty shall be primary, direct and immediate and not conditional
or contingent upon any request or demand made upon, or notice given to the
Guarantor (other than as set forth in Section 2.1(b) below), or the pursuit by
the relevant Beneficiary of any right, claim, demand or remedies they may have
against any Obligor or any other Person under any of the Obligations (whether
pursuant to the terms thereof or otherwise).  Each and every default in any
payment guaranteed hereby of any term, covenant or condition contained in the
Obligations shall give rise to a separate cause of action hereunder by the
relevant Beneficiary and separate suits may be brought hereunder as each such
cause of action arises.

 

(b)            No later than 12:00 p.m. New York time on the Business Day
following delivery of a notice to the Guarantor at the address set forth in
Section 4.5, by or on behalf of the relevant Beneficiary, of the Payment
Obligations due (including by acceleration under the related FSA Policy to the
extent described in the Separation Agreement) under the relevant Obligation and
in the relevant Obligation Currency, the Guarantor shall make payment by wire
transfer of immediately available funds in the relevant Obligation Currency of
the relevant Payment Obligations (together with interest thereon calculated at
the Late Payment Rate as required under Section 2.1(a)) to the following account
(or such other account as may be specified by the relevant Beneficiary):

 

(i) for Financial Security Assurance Inc.

 

Bank:

The Bank of New York

 

One Wall Street

 

New York, NY     10286

Bank ABA:

021 000 018

or

 

Bank SWIFT #:

IRVTUS3N

Account Name:

Financial Security Assurance Inc.

Account # :

8900 297 263

Ref:

Please include full details on the wire.

 

(ii) for FSA International Ltd.

 

4

--------------------------------------------------------------------------------


 

Intermediary Bank:

HSBC Bank USA

Intermediary Bank Address:

452 Fifth Avenue

 

New York, NY

 

USA 10018

Swift Code:

MRMDUS33

Chips ABA:

0108

Fed ABA:

021 001 088

Beneficiary Bank:

Bank of Bermuda Limited

 

6 Front Street

 

Hamilton HM11, Bermuda

SWIFT CODE:

BBDABMHM

Account Name:

FINANCIAL SECURITY ASSURANCE INTERNAITONAL LTD

Account Number:

1010927383

 

(c)          To the extent a demand for payment is made under this Guaranty and
the Funding Guaranty relating to the same claim under an FSA Policy, and to the
extent the related Payment Obligation is not remitted pursuant to
Section 2.1(b) of the Funding Guaranty within 12 Business Days following the
time specified in Section 2.1(b) of the Funding Guaranty, then such demand for
payment, to the extent paid by the Guarantor, shall be deemed to have been made
under this Guaranty.

 

SECTION 2.2.  Guaranty Absolute, etc.  This Guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until all Payment Obligations of the
Guarantor hereunder have been indefeasibly and irrevocably paid in full and all
FSA Policies have been terminated in accordance with their terms (or fully and
completely terminated and all obligations of the relevant Beneficiary thereunder
have been released) and are not (and any amounts that may be required to be paid
thereunder are not) subject to possible reinstatement.  The Guarantor guarantees
its payments to each Beneficiary hereunder shall be paid strictly in accordance
with the terms hereof, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of such Beneficiary.

 

SECTION 2.3.  Reinstatement, etc.  The Guarantor agrees that this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) must be returned or restored by a Beneficiary,
or by any beneficiary of the applicable FSA Policy, to any Person other than the
relevant Beneficiary, Buyer or any subsidiary of Buyer, upon the occurrence of a
Bankruptcy Event with respect to the Guarantor or otherwise, as though such
payment had not been made.  The obligations of the Guarantor hereunder shall be
unaffected by whether recovery upon such obligations may be or hereafter becomes
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against the Guarantor or the Obligors under the Bankruptcy
Code (Title 11, United States Code), any successor statute or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States, Belgium, France, the State
of

 

5

--------------------------------------------------------------------------------


 

New York or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”).

 

SECTION 2.4.   Waivers of Defenses.  (a)  To the fullest extent permitted by
applicable law, the Guarantor agrees not to assert, and hereby waives, for the
benefit of each Beneficiary, all rights (whether by counterclaim, setoff,
recoupment or otherwise) and defenses, whether acquired by subrogation,
assignment or otherwise, to the extent that such rights and defenses may be
available to the Guarantor to avoid payment of its obligations under this
Guaranty in accordance with the express provisions of this Guaranty, other than
a defense based on prior payment or performance in full by the Guarantor of the
relevant Payment Obligation hereunder.

 

(b)           Without limitation of the foregoing, the Guarantor hereby waives:

 

(i)            any defense arising by reason of any disability or other defense
of any Obligor, the Beneficiary or any other guarantor;

 

(ii)           any defense based on sovereign immunity of the Guarantor or any
Affiliate thereof;

 

(iii)          any lack of validity, legality or enforceability of the
Obligations, any Separation Document, any MTN Business Transaction Document or
any FSA Policy;

 

(iv)          the failure of any Beneficiary (A) to assert any claim or demand
or to enforce any right or remedy against any Obligor or any other Person
(including any other guarantors) under any Obligation, any FSA Policy or
otherwise, or (B) to exercise any right or remedy against any reinsurer, obligor
or other guarantor of, or collateral securing, any Obligations of the Obligors;

 

(v)           the failure of any person to pay to the Guarantor any fees payable
to it in consideration for issuance of this Guaranty when due;

 

(vi)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Obligors, or any other
extension, compromise or renewal of any Obligation of the Obligors;

 

(vii)         any reduction, limitation, impairment or termination of the
Obligations of the Obligors, including any claim of waiver, release, surrender,
alteration or compromise;

 

(viii)        any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, nongenuineness, irregularity,
repudiation, unenforceability of, or any other event or occurrence affecting,
the Obligations of the Obligors or otherwise;

 

(ix)          any addition, exchange, release, surrender or nonperfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to

 

6

--------------------------------------------------------------------------------


 

departure from, any other guaranty, held by any Beneficiary securing any of the
obligations of such Beneficiary;

 

(x)            any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Guarantor or the Obligors or a Beneficiary;

 

(xi)           any defense based on the occurrence or continuance of any DCL
Event of Default or event which, with the giving of notice or lapse of time,
would become such a DCL Event of Default;

 

(xii)          to the fullest extent permitted by law, any defense arising from
fraud and/or fraud in the inducement and any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties;

 

(xiii)         any failure of any Beneficiary to timely pay any amount to the
Guarantor under the Separation Agreement with respect to any Policy Claim or
otherwise; or

 

(xiv)        any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, a surety or any guarantor.

 

(c)           The Guarantor expressly waives all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations.

 

(d)           Notwithstanding the waivers set forth in this Section 2.4, the
Guarantor reserves the right to assert, subsequent to making payment of amounts
hereunder, any claim it may have against any person in relation to such amount,
including without limitation any claim against any Beneficiary for any failure
of such Beneficiary to comply with the terms of the Separation Agreement, and
none of the foregoing waivers will prejudice any such claim the Guarantor may
have, whether directly or as a subrogee, subsequent to making such payment;
provided, that, the exercise of any subrogation or reimbursement rights that may
accrue to the Guarantor against a third party shall be limited as described in
the Separation Agreement.

 

SECTION 2.5.  Subordination; Subrogation, etc.  The Guarantor’s rights of
subrogation and reimbursement shall be limited as described in the Separation
Agreement.  Without prejudice to the Guarantor’s rights under the Separation
Agreement, the Guarantor will not have any claim against any Beneficiary as
guarantor or insurer in the nature of subrogation or reimbursement under any
Obligation or FSA Policy.

 

SECTION 2.6.  Setoff.  The Guarantor shall not have the right to set-off any
balance, claim, credit, deposit, accounts or money against amounts owing under
this Guaranty.

 

7

--------------------------------------------------------------------------------


 

SECTION 2.7.  Obligations Independent.  The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor
(including, for the avoidance of doubt, any Beneficiary) and a separate action
may be brought against the Guarantor to enforce this Guaranty whether or not the
Obligors or any other person or entity is joined as a party.

 

SECTION 2.8.  Successors, Transferees and Assigns; Transfers of Obligations,
etc.

 

(a)           Neither this Guaranty nor any interest or obligation in or under
this Guaranty may be transferred (whether by way of security or otherwise) by
any Beneficiary without the consent of the Guarantor, not to be unreasonably
withheld, other than pursuant to any consolidation, amalgamation, merger,
transfer of all or substantially all its assets or liabilities, or any other
type of corporate reorganization, where such successor or transferee succeeds in
full to such Beneficiary’s obligations under the FSA Policies and the Separation
Agreement.

 

(b)           Neither this Guaranty nor any interest or obligation in or under
this Guaranty may be transferred (whether by way of security or otherwise) by
the Guarantor without the consent of FSA, not to be unreasonably withheld, other
than pursuant to a consolidation, amalgamation, merger, transfer of all or
substantially all its assets or liabilities, or any other type of corporate
reorganization, pursuant to which (i) such successor or transferee succeeds in
full to the Guarantor’s obligations hereunder; (ii) such successor or transferee
is a regulated financial institution with a state or Federal branch within the
United States; (iii) the Rating Agency Condition with respect to FSA is
satisfied with respect to such consolidation, amalgamation, merger, transfer or
corporate reorganization; (iv) the jurisdiction of organization of such
successor or transferee is France, Belgium, Germany, Spain, Italy, Netherlands,
Luxembourg, United Kingdom, Japan, Australia, New Zealand, Canada, Ireland,
Switzerland or the United States; and (v) the credit ratings of such successor
or transferee are the same or better as those of the Guarantor at the time of
such consolidation, amalgamation, merger, transfer or corporate reorganization.

 

(c)           This Guaranty and any interest or obligation in or under this
Guaranty will be binding on any successor, transferee or assignee of the
Guarantor in connection with any consolidation, amalgamation, merger, transfer
of all or substantially all its assets or liabilities, or any other type of
corporate reorganization of such Guarantor.

 

(d)           Any purported transfer that is not in compliance with this
Section will be void ab initio.

 

(e)           Payments Free and Clear of Taxes, etc.  To the extent relevant to
payments made under this Guaranty, Section 8.2 of the Separation Agreement
applies as if incorporated herein.

 

SECTION 2.9.  Currency Indemnity.  Each reference in this Guaranty or any
Obligation to the currency of any Obligation (the “Obligation Currency”) is of
the essence.  The obligation of the Guarantor in respect of any amount due under
this Guaranty shall, notwithstanding any

 

8

--------------------------------------------------------------------------------


 

payment in any other currency (whether pursuant to a judgment or otherwise), be
discharged only to the extent of the amount in the Obligation Currency that the
Person entitled to receive that payment may, in accordance with normal banking
procedures, purchase with the sum paid in the other currency (after any premium
and costs of exchange) on the second Business Day immediately following the day
on which that Person receives that payment.  If the amount in the Obligation
Currency that may be so purchased for any reason falls short of the amount
originally due, the Guarantor shall pay such additional amount, in the
Obligation Currency, as is necessary to compensate for the shortfall.  Any
obligation of the Guarantor not discharged by that payment shall, to the fullest
extent permitted by applicable law, be due as a separate and independent
obligation and until discharged as provided herein, shall continue in full force
and effect.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1.  Representations and Warranties.  The Guarantor hereby represents
and warrants unto each Beneficiary as set forth below.

 

(a)           It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;

 

(b)           It has the power to execute this Guaranty and any other
documentation relating to this Guaranty to which it is a party, to deliver this
Guaranty and any other documentation relating to this Guaranty that it is
required by this Guaranty to deliver and to perform its obligations under this
Guaranty and has taken all necessary action to authorize such execution,
delivery and performance;

 

(c)           Such execution, delivery and performance do not violate or
conflict with any law, regulation or order applicable to it, any provision of
its constitutional documents, any order or judgment of any court or other agency
of government applicable to it or any of its assets or any contractual
restriction binding on or affecting it or any of its assets; and does not and
will not result in the breach of, or constitute a default or require any consent
under, any material agreement, instrument, or document to which it is a party or
by which it or any of its property may be bound or affected;

 

(d)           All governmental and other consents, approvals, licenses and
authorizations that are required to have been obtained by it with respect to
this Guaranty have been obtained and are in full force and effect and all
conditions of any such consents have been complied with;

 

(e)           The Guarantor’s obligations under this Guaranty constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law));

 

(f)            No DCL Event of Default has occurred and no such event or
circumstance would occur as a result of its entering into this Guaranty;

 

9

--------------------------------------------------------------------------------


 

(g)           There is not pending or, to its knowledge, threatened against it
or any of its affiliates any action, suit or proceeding at law or in equity or
before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Guaranty or its ability to perform its obligations under this
Guaranty; and

 

(h)           The Guarantor is not the subject of any voluntary or involuntary
bankruptcy or insolvency proceeding, and the Guarantor is solvent and will not
be rendered insolvent by the transactions contemplated by the Separation
Documents and the Purchase Agreement.

 

ARTICLE IV
MISCELLANEOUS PROVISIONS

 

SECTION 4.1.  Transaction Agreement.  This Guaranty is a “Transaction Agreement”
executed pursuant to the Purchase Agreement.

 

SECTION 4.2.  Expenses.  The Guarantor shall pay on demand any and all costs and
expenses (including reasonable attorneys’ fees and expenses) in any way relating
to the enforcement of any Beneficiary’s rights under this Guaranty.  Without
prejudice to the survival of any other agreement of the Guarantor hereunder, the
obligations of the Guarantor under this Section shall survive the payment in
full of the Obligations and termination of this Guaranty.

 

SECTION 4.3.Binding on Successors, Transferees and Assigns; Assignment of
Guaranty.  In addition to, and not in limitation of, Section 2.8, this Guaranty
shall be binding upon the Guarantor and its successors and permitted assigns and
shall inure to the benefit of and be enforceable by each Beneficiary and its
successors and permitted assigns (to the full extent provided pursuant to
Section 2.8).

 

SECTION 4.4.  Amendment and Waiver.  No amendment to or waiver of any provision
of this Guaranty, nor consent to any departure by the Guarantor herefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Beneficiaries, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  For the
avoidance of doubt, any purported amendment of this Guaranty without the prior
written consent of the Beneficiaries shall be void ab initio.

 

SECTION 4.5.  Notices.  Unless expressly provided otherwise herein, all notices,
requests, demands and other communications required or permitted under this
Agreement shall be provided in accordance with the notice provisions of the
Separation Agreement.

 

SECTION 4.6.No Waiver; Remedies.  In addition to, and not in limitation of,
Section 2.2 and Section 2.4, no failure on the part of any Beneficiary to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

10

--------------------------------------------------------------------------------


 

SECTION 4.7.    Third Party Beneficiaries.  Nothing in this Guaranty shall
confer any right, remedy or claim, express or implied, upon any Person other
than the parties hereto, and all the terms, covenants, conditions, promises and
agreements contained herein shall be for the sole and exclusive benefit of the
parties hereto and their respective successors and permitted assigns.  This
Guaranty or amounts paid hereunder does not reduce in any way the amount of the
losses paid under the FSA Policies.  This Guaranty does not affect the rights
and obligations of the parties to any third party reinsurance agreements
covering the FSA Policies and any amounts paid under the Guaranty will not
result in a reduction in the amounts owed by reinsurers under any such third
party reinsurance agreements.  Without limiting the obligations of the Guarantor
hereunder, to the extent that the Guarantor makes payments under this Guaranty
for the benefit of a Beneficiary that are covered under reinsurance
arrangements, this guarantee shall be considered non-recourse third party
financing for the claim payments required to be paid by such Beneficiary under
the terms of the relevant FSA Policy to be repaid solely in the amount of money
that such Beneficiary actually collects from AG Re under the AG Re Reinsurance
Policies and solely from recoveries (other than Reinsurance Proceeds paid by
reinsurers other than AG Re) payable to the Guarantor in accordance with the
terms of the Separation Agreement.

 

SECTION 4.8.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK AND THE MANDATORY CHOICE OF LAW RULES
CONTAINED IN THE UCC.  The Guarantor hereby irrevocably submits to the exclusive
jurisdiction of any U.S. federal or state court in the City of New York for the
purpose of any suit, action, proceeding or judgment arising out of or relating
to this Guaranty.  The Guarantor hereby consents to the laying of venue in any
such suit, action or proceeding in New York County, New York, and hereby
irrevocably waives any claim that any such suit, action or proceeding brought in
such a court has been brought in an inconvenient forum and agrees not to plead
or claim the same.  Notwithstanding the foregoing, nothing contained in this
Guaranty shall limit or affect the rights of any party hereto to enforce any
judgment relating to this Guaranty in any jurisdiction or venue.  The Guarantor
hereby appoints HF Services LLC (the “Process Agent”), with an office (a) on the
date hereof and until July 27, 2009, at 31 West 52nd Street , New York, New York
10019, United States and (b) on and after July 27, 2009, at 445 Park Avenue, 5th
Floor, New York, New York 10022, United States, as its agent to receive, on
behalf of the Guarantor and its property, service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding.  Such service may be made by mailing or delivering a copy of such
process to the Guarantor in care of the Process Agent at the Process Agent’s
above address, and the Guarantor hereby authorizes and directs the Process Agent
to accept such service on its behalf.  The Guarantor may appoint a replacement
Process Agent with an office in the State of New York by notice to FSA and
Buyer.

 

SECTION 4.9.  Waiver of Jury Trial.  THE GUARANTOR HERETO HEREBY IRREVOCABLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  THE GUARANTOR ACKNOWLEDGES
AND AGREES

 

11

--------------------------------------------------------------------------------


 

THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION.

 

SECTION 4.10.  SOVEREIGN IMMUNITY. To the extent that the Guarantor, or any of
its properties, assets or revenues may have or may hereafter become entitled to,
or have attributed to them, any right of immunity, on the grounds of sovereignty
or otherwise, from any legal action, suit or proceeding, from the giving of any
relief in any respect thereof, from setoff or counterclaim, from the
jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceedings may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Guaranty, the Guarantor hereby irrevocably and unconditionally waives, and
agrees not to plead or claim, to the fullest extent permitted by applicable law,
any such immunity and consent to such relief and enforcement.

 

SECTION 4.11.  Severability.  The provisions of this Guaranty shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof unless such
invalidity or unenforceability, after taking into account the mitigation
contemplated by the next sentence, deprives a party of a material benefit
contemplated by this Guaranty.  If any provision of this Guaranty, or the
application thereof to any Person or any circumstance, is invalid or
unenforceable: (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, as far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision; and (b) the
remainder of this Guaranty and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

SECTION 4.12.  Section Headings.  The section and paragraph headings contained
in this Guaranty are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Guaranty.

 

[Remainder of Page Intentionally Left Blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

DEXIA CRÉDIT LOCAL S.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

Dexia Crédit Local S.A.

 

 

1, Passerelle des Reflets

 

 

Tour Dexia la Défense

 

 

TSA 12203

 

 

92919 la Défense Cedex

 

Attention:

General Counsel

 

Facsimile:

+33 1 58 58 69 90

 

--------------------------------------------------------------------------------